t c memo united_states tax_court rosemarie meyer petitioner v commissioner of internal revenue respondent docket no filed date on the facts held p is not entitled to innocent spouse protection within the meaning of sec_6013 i r c as to the deficiency additions and penalties in income_tax determined by the commissioner for james b lewis hedy pollack forspan and jodi l bayrd specially recognized for petitioner william j gregg and thomas j kerrigan for respondent 1james b lewis died shortly after the trial and briefing of this case memorandum findings_of_fact and opinion nims judge respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure respondent also determined the following an addition_to_tax of dollar_figure under sec_6651 an accuracy-related_penalty of dollar_figure under sec_6662 due to a substantial_understatement_of_income_tax and an addition_to_tax of dollar_figure under sec_6654 as a result of the failure of petitioner to pay estimated income_tax after concessions the sole remaining issue for decision is whether rosemarie meyer petitioner or mrs meyer may claim innocent spouse status under sec_6013 for for the reasons that follow we hold that petitioner does not qualify for such relief all section references unless otherwise specified are to sections of the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated to some of the facts and the court has so found this reference incorporates the stipulation of facts and attached exhibits mrs meyer resided in lindenhurst new york when she filed her petition findings_of_fact petitioner wed robert j meyer in and remained married to him at the time of trial although the couple separated in in mr meyer was convicted of insurance fraud and subsequently incarcerated the conduct leading to his conviction took place after the year at issue and does not concern the matters in the instant case throughout petitioner resided at lindenhurst new york lindenhurst and alternately muttontown new york muttontown mrs meyer a housewife and mother of six children received a high school diploma she met her future husband at age and married him at age in petitioner and her family moved from their big_number square foot ranch house in the modest community of lindenhurst to a big_number square-foot 42-room georgian-style mansion situated on acres of improved land in the exclusive area of muttontown grand-perridine development corp grand-perridine an entity wholly owned by petitioner's husband acquired the estate in a highly leveraged transaction for the purpose of subdividing the property and building homes to sell to the public while mr meyer lived at muttontown continuously from through petitioner and her children moved back and forth several times between lindenhurst and muttontown due to mr meyer's abusive behavior stemming from his alcoholism throughout the meyer children attended schools in the oyster bay-east norwich central school district the school district for the muttontown residence to achieve a semblance of stability the muttontown estate housed masterpiece original works_of_art by titian modigliani donatello and velasquez among others worth in excess of fifty million dollars and benefitted from a showcase of interior designers on the premises shortly after the mansion's purchase the meyer family owned antiques and furniture valued at almost dollar_figure million dollars as well as over dollar_figure worth of jewelry from the mid 1980s to the early 1990s mr meyer employed several chauffeurs who drove him his clients the meyer children and to a lesser extent petitioner in a lincoln stretch limousine petitioner retained a live-in housekeeper nanny to assist in the upkeep of the sprawling mansion and to aid her with the younger children while at muttontown during this time mrs meyer accompanied her husband on several trips including to one of the islands and to malta while mr meyer traveled to malta ostensibly for business purposes petitioner went purely for recreation during this period mr meyer maintained a life_insurance_policy and also established a_trust both of which named his wife as the beneficiary although petitioner testified she did not work outside of the home she received taxable wages from east coast investors ltd east coast another of her husband's corporations during the taxable_year mrs meyer also involved herself as a director and or officer of at least of her husband's corporations all of which were located in a single office attached to the muttontown residence although petitioner owned no stock in any of mr meyer's business enterprises she held the titles of vice president of east coast and secretary of grand- perridine she also served as a director of the latter corporation in mrs meyer's capacity as secretary of grand- perridine she attended the closing of the muttontown property on date and also acknowledged her liability as a guarantor of the mortgage on that property as mr meyer's wife mrs meyer negotiated and issued checks on behalf of east coast in payment of monthly fees on a condominium located in huntington new york that the corporation had acquired petitioner also managed the day-to-day finances of the meyer household through funds her husband supplied her in the form of checks drawn on corporate accounts as her husband lacked a personal checking account mrs meyer maintained several certificates of deposit plus savings and checking accounts in her own name at various banks during the late 1980s and early 1990s petitioner also negotiated checks drawn on several of her husband's corporations including east coast grand-perridine union street consultants inc and american express development corp known alternately as american express national development corp aed such checks paid for among other things car insurance on at least one of the five automobiles registered in her name between date and date housekeeping services at muttontown local pharmacy bills pediatric medical bills medical insurance for family members credit card bills housepainting food and other personal expenses on date petitioner established an irrevocable_trust for her son micha meyer furthermore on that date her husband named her as trustee of a_trust established for their daughter bethany meyer in date petitioner cashed a total of dollar_figure in checks issued to her by aed mrs meyer deposited dollar_figure into her norstar bank checking account throughout petitioner also deposited dollar_figure monthly rental payments received from a tenant residing in a cottage located on the muttontown property into a separate personal norstar bank account during on date petitioner and her husband executed and filed a form_1040 joint tax_return prepared by mr meyer's accountant for the calendar_year the return reported the following amounts for adjusted_gross_income schedule a deductions schedule c gross_receipts taxable_income and tax due adjusted_gross_income dollar_figure schedule a deductions dollar_figure schedule c gross_receipts dollar_figure taxable_income big_number tax due the return included a clearly visible deduction of dollar_figure on line of the schedule c attached to the form_1040 petitioner did not read or review the return nor did she ask any questions pertaining to it prior to affixing her signature she claimed no knowledge of financial affairs and tax matters mrs meyer acknowledged that if she had questioned her husband regarding the return he would have answered her truthfully on date respondent timely mailed a statutory_notice_of_deficiency to petitioner and her husband in which a deficiency was determined for in the amount of dollar_figure in income_tax and additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and sec_6654 respectively and a penalty of dollar_figure pursuant to sec_6662 respondent derived the income_tax deficiency from the omission_from_income of a dollar_figure constructive_dividend from aed disallowed schedule c expenses in the amount of dollar_figure a reduction of dollar_figure to schedule c income reported and an increase of dollar_figure for omitted interest_income from petitioner's personal accounts at norstar and dollar dry dock banks petitioner conceded the correctness of the amounts of all items in the deficiency asserting only that she qualified for innocent spouse relief petitioner does not argue or attempt to prove that the omitted income adjustment of dollar_figure or the adjustment in favor of the petitioner of dollar_figure for overstated schedule c gross_receipts set forth in the statutory_notice_of_deficiency qualifies for innocent spouse relief accordingly petitioner has not met her burden_of_proof with respect to these adjustments rule a opinion married couples who file joint returns ordinarily incur joint_and_several_liability for the full amount of tax due on their combined incomes sec_6013 992_f2d_1256 2d cir affg tcmemo_1992_228 57_tc_373 the innocent spouse defense provided in sec_6013 partially alleviates the harshness of this rule sec_6013 provides e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement whether an individual qualifies for innocent spouse status in order to avoid liability primarily involves a factual inquiry petitioner must meet all of the requirements of the innocent spouse provision to qualify for relief as congress framed the statute in the conjunctive rule a hayman v commissioner supra pincite furthermore petitioner must prove all of the elements of the innocent spouse test by a preponderance_of_the_evidence rule a 53_f3d_523 2d cir affg in part revg in part and remanding tcmemo_1993_549 respondent concedes that petitioner satisfies the sec_6013 sec_6013 and sec_6013 elements of the innocent spouse requirements for the relevant year sec_6013 states the numerical prerequisite to determine if a substantial_understatement exists sec_6013 concerns whether such understatements exceed a specified percentage of the putative innocent spouse's income three elements of the innocent spouse requirement remain in dispute whether the understatement was attributable to grossly_erroneous_items of petitioner's husband alone whether petitioner possessed the knowledge referred to in subparagraph c and whether under the facts of this case there exists the type of inequity referred to in subparagraph d in reaching our conclusion as to mrs meyer's liability guidelines provided by recent decisions of the u s court_of_appeals for the second circuit to which an appeal of this case ordinarily would lie substantially aid the court friedman v commissioner supra hayman v commissioner supra issue whether the understatement was attributable to grossly_erroneous_items of petitioner's husband alone mrs meyer has failed to prove by a preponderance_of_the_evidence that a substantial_understatement of tax exists that is attributable to grossly_erroneous_items of her husband alone for any of the items respondent raised in the notice_of_deficiency the items remaining for discussion concern the omission_from_income of the dollar_figure constructive_dividend as well as the disallowed dollar_figure schedule c expense the term grossly_erroneous_items is defined by sec_6013 as a any item_of_gross_income attributable to such culpable spouse which is omitted from gross_income and b any claim of a deduction credit or basis by such spouse in an amount for which there is no basis in fact or law whether a claim is grossly erroneous must be evaluated as of the time of filing of the tax_return friedman v commissioner supra pincite a the constructive_dividend omitted income items are automatically grossly erroneous if solely attributable to the culpable spouse sec_6013 although petitioner's husband organized and owned aed entirely mrs meyer had access to and use of the funds held in this entity's name in fact respondent's determination of the dollar_figure constructive_dividend derives from mrs meyer's use of aed's funds for personal purposes the elements of control_over corporate funds and whether a spouse has benefitted from the constructive_dividend rather than actual stock ownership comprise the sine qua nons of the attribution of a constructive_dividend to one or both spouses compare 94_tc_126 omitted income items pertain to sole shareholder husband not relief- seeking spouse where the latter became an officer and director of the corporation only after the transaction at issue was merely a figurehead and did not take part in any corporate affairs affd 992_f2d_1132 11th cir carter v commissioner tcmemo_1977_322 granting relief where petitioner held basically symbolic position as officer of corporation completely controlled by her husband although she owned a small percentage of stock and she did not benefit from the constructive_dividend and hagaman v commissioner tcmemo_1990_655 nonshareholding spouse did not benefit from constructive_dividend did not exercise control_over her husband's corporation and unreported income was not made available for her use affd in part and remanded in part 958_f2d_684 6th cir with 460_f2d_412 5th cir taxpayer who owned merely percent of corporation's stock exercised sufficient control for constructive_dividend to be attributed to her although mrs meyer owned no stock of aed she exercised significant control_over the funds of her husband's corporation and benefitted from corporate payment of personal expenses thus the omitted income inured to petitioner's benefit both directly and indirectly and relief does not attach to the extent of such benefit kistner v commissioner tcmemo_1991_463 revd on other grounds 18_f3d_1521 11th cir and remanded tcmemo_1995_66 b the disallowed expenses unlike omitted income items disallowed deductions are not automatically grossly erroneous if attributable to the putative culpable spouse alone rather in order for petitioner to prove the disallowed schedule c expenses grossly erroneous she must establish the claimed deduction has no basis in fact or law sec_6013 petitioner can only meet this requirement if the claimed expenses lacked deductibility under well-established legal principles or if no substantial legal argument exists to support the deductibility of the expense 98_tc_28 86_tc_758 ordinarily a deduction has no basis in fact or law if it is fraudulent frivolous phony or groundless bokum v commissioner supra pincite russo v commissioner t c pincite douglas v commissioner t c pincite the court will not consider a deduction groundless merely because petitioner failed to substantiate it see kaye v commissioner tcmemo_1995_ nor can petitioner rely solely on respondent's later disallowance of the deduction in the statutory_notice_of_deficiency to prove the deduction lacks a basis in law or fact 93_tc_355 douglas v commissioner t c pincite kaye v commissioner supra moreover the fact that petitioner conceded the correctness of respondent's disallowance fails to establish that the claimed deduction has no basis in law or fact 86_tc_228 affd 826_f2d_470 6th cir we cannot find that the disallowed schedule c expenses as fraudulent frivolous phony or groundless see bokum v commissioner f 2d pincite petitioner's witness robert j meyer testified the disallowed schedule c business_expenses comprised part of the development project for the muttontown property although mr meyer could not precisely recall the details surrounding the claimed expenses nothing in his testimony alerts the court to the possibility that these expenses were fraudulent frivolous phony or groundless or that mr meyer never initiated the development project on which the expenses were premised petitioner herself acknowledged the existence of her husband's land development project the deduction is not grossly erroneous because of the ultimate failure of the subdivision scheme at the muttontown property nor is the deduction grossly erroneous merely because mr meyer could not substantiate the expenses in court years later see kaye v commissioner supra feldman v commissioner tcmemo_1993_17 affd 20_f3d_1128 11th cir thus for the omitted income and deduction items we hold that petitioner has failed to demonstrate a substantial_understatement of tax attributable to grossly_erroneous_items of her spouse alone the constructive_dividend was attributable to both petitioner and her husband and the disallowed deductions were not shown to have no basis in fact or law issue whether petitioner knew or had reason to know that there was a substantial_understatement of tax petitioner knew or had reason to know of the substantial_understatement of tax when she signed the tax_return sec_6013 the u s court_of_appeals for the second circuit to which this case is appealable has adopted the test for knowledge espoused in 887_f2d_959 9th cir hayman v commissioner f 2d pincite we follow the court_of_appeals for the second circuit's position in the ensuing discussion under the golsen_rule 54_tc_742 affd 445_f2d_985 10th cir price articulates two slightly different burdens for a taxpayer to overcome in determining whether a putative innocent spouse knew or had reason to know of the substantial_understatement depending on whether the issue concerns a disallowed deduction or an item of omitted income price v commissioner f 2d pincite for disallowed deductions the taxpayer must establish that she or he did not know and did not have reason to know that the deduction would give rise to a substantial_understatement id in cases involving the omission_of_income a slightly higher hurdle for the taxpayer exists the relief-seeking spouse must show that she did not know and should not have known of an income-producing transaction that her spouse failed to report on their joint_return thus giving rise to the substantial_understatement hayman v commissioner f 2d pincite see langberg v commissioner tcmemo_1994_223 the court_of_appeals for the second circuit in friedman succinctly stated the rationale for the differing standards a pplying the omission_of_income test to cases involving the disallowance of deductions would eviscerate the innocent spouse defense since merely looking at the tax_return informs the spouse of the transaction that gave rise to the deduction friedman v commissioner f 3d pincite with respect to a taxpayer's reason to know courts tend to use a test possessing both subjective and objective components whether a 'reasonably prudent taxpayer in taxpayer's position at the time she signed the return could be expected to know that the return contained the substantial_understatement ' hayman v commissioner f 2d pincite quoting price v commissioner supra pincite 872_f2d_1499 n 11th cir affg tcmemo_1988_63 this test applies to both omissions from income and erroneous deductions stevens v commissioner supra pincite n four factors considered relevant to the reason to know test are the relief-seeking spouse's level of education the relief-seeking spouse's level of participation in family and business affairs the presence of expenditures that appear lavish or unusual when compared with the family's past levels of income standard of living and spending patterns and the culpable spouse's evasiveness and deceit concerning the couple's finances friedman v commissioner f 3d pincite- citing hayman v commissioner f 2d pincite price v commissioner supra pincite no single factor or set of factors is dispositive this court does not make a determination merely by adding factors favoring petitioner's position rather the test is a subjective one 897_f2d_441 9th cir affg tcmemo_1987_522 see langberg v commissioner supra in both omitted income and erroneous deduction cases spouses who fail to read the returns before signing them are nonetheless charged with constructive knowledge of their contents hayman v commissioner f 2d pincite the court will not excuse a petitioner who neglects to review a return that she signed under penalties of perjury 72_tc_1164 congress never intended the innocent spouse exemption to protect a spouse who turns a blind eye to facts within her reach as to whether a substantial_understatement exists on a joint_return if such facts would have put a reasonably prudent taxpayer on notice to inquire bokum v commissioner t c pincite clevenger v commissioner tcmemo_1986_149 affd 826_f2d_1379 4th cir in such instances the court imputes the requisite knowledge to the putative innocent spouse unless she satisfies her duty_of inquiry hayman v commissioner f 2d pincite 60_tc_300 57_tc_732 the relief-seeking spouse is not excused from imputation of constructive knowledge merely because she is a homemaker and relied on the other spouse to handle the family finances stevens v commissioner supra pincite moreover a would-be innocent spouse cannot rely on ignorance of the law as a defense hayman v commissioner f 2d pincite we now apply the foregoing principles to the facts before us a the disallowed deduction the record indicates that petitioner did not participate in the daily management of mr meyer's business despite her position as an officer and director of several of her husband's companies consequently we conclude that petitioner did not have actual knowledge of the transaction producing the understatement therefore the court must ascertain whether she had reason to know of the facts giving rise to the substantial_understatement we hold that petitioner had reason to know of the substantial_understatement of tax on her joint_return as a result of the dollar_figure deduction as stated in price v commissioner f 2d pincite such notice is provided if the spouse knows sufficient facts such that a reasonably prudent taxpayer in her position would be led to question the legitimacy of the deduction in such a scenario a duty_of inquiry arises which if not satisfied by the spouse may result in constructive knowledge of the understatement being imputed to her first the court attributes constructive knowledge of the contents of the return at issue to mrs meyer despite her claim that she signed the return without reading it hayman v commissioner f 2d pincite bokum v commissioner t c pincite mrs meyer's constructive knowledge of the contents of the return in conjunction with her affluent surroundings the amount of money passing through her personal accounts for and the negative_amount of taxable_income on her return placed her on notice that an understatement existed had petitioner even cursorily glanced at the return she would have seen that her reported adjusted_gross_income was a mere dollar_figure and that the amount of tax due was dollar_figure see friedman v commissioner f 3d pincite hayman v commissioner f 2d pincite price v commissioner f 2d pincite compare 74_f3d_1528 7th cir revg tcmemo_1994_241 petitioner wife did not have reason to know there was substantial_understatement where despite the relative size of deductions vis-a-vis income a consistent adjusted_gross_income was reported on returns over the years the returns at issue involved the complex financial world of trading losses and there was no appreciable difference in living standard from prior years accordingly we further hold that mrs meyer had a duty to inquire price v commissioner f 2d pincite park v commissioner tcmemo_1993_252 affd 25_f3d_1289 5th cir the extent of the putative innocent spouse's duty to inquire may be inversely proportional to the complexity of the items at issue in friedman the disallowed deduction involved the labyrinthine world of tax_shelters and the court held a mere inquiry of her husband by the relief-seeking spouse entitled her to relief under sec_6013 friedman v commissioner f 3d pincite see epstein v commissioner tcmemo_1996_239 in the instant case however the deduction at issue merely involves business_expenses which mrs meyer failed to show were complex financial transactions see resser v commissioner supra pincite petitioner claims that her inability to understand taxes her lack of business orientation and the fact she did not advance beyond high school should preclude the imputation of knowledge for purposes of the innocent spouse provisions petitioner relies too heavily on these factors which in any event are derived from her self-serving testimony the level of education and level of participation in business and family affairs do not themselves confer innocent spouse status rather they are relevant to whether at the time of signing the return a reasonably prudent taxpayer in the spouse's circumstance could be expected to know that the tax_liability as stated was erroneous or that further investigation was warranted 509_f2d_162 n 5th cir the fact petitioner possessed only a high school diploma does not automatically disqualify her from having reason to know of the substantial_understatement see langberg v commissioner tcmemo_1994_223 moreover contrary to petitioner's argument the duty_of inquiry is not obviated by her lack of familiarity with the federal tax laws or her reliance on her husband's familiarity with their finances and federal tax laws hayman v commissioner f 2d pincite park v commissioner supra a reasonably prudent taxpayer in mrs meyer's position would have questioned the legitimacy of the deduction petitioner handled payment of all the household expenses and presumably knew the amount of income it took to run the household see resser v commissioner supra pincite price v commissioner f 2d pincite prince v commissioner tcmemo_1995_368 langberg v commissioner tcmemo_1994_223 furthermore lavish expenditures existed as compared with the family's earlier levels of income standard of living and spending patterns petitioner lived an extremely affluent lifestyle residing in a gatsbyesque mansion on long island's fabled gold coast such a high standard of living differed greatly from the modest lifestyle of the meyer family when they resided at the ranch house in lindenhurst to be entitled to the benefits of sec_6013 a spouse is not required to have perfect knowledge of the family's finances nor is he required to see that the family maintains a balanced budget however he cannot close his eyes to unusual or lavish expenditures 57_tc_680 see also resser v commissioner supra pincite mrs meyer's situation contrasts sharply with that of the petitioner in price v commissioner f 2d pincite where there were no unusually lavish expenditures when compared to prior levels of income standard of living and spending patterns and the husband took advantage of the petitioner's failure to understand financial matters furthermore the record fails to show evasiveness or deceit regarding the couple's finances on the part of mr meyer unlike friedman where the husband concealed his gambling addiction and the enormous amounts of money he had lost no evidence suggests that mrs meyer's husband intentionally misled her or hid information from her that would support a grant of innocent spouse relief friedman v commissioner f 3d pincite accord resser v commissioner supra pincite mccomb v commissioner tcmemo_1994_577 langberg v commissioner tcmemo_1994_ petitioner knew about her husband's companies and also of the land development transaction on which the deduction was based she participated at corporate meetings moreover she testified her husband would have been truthful with her if asked about the deductions on the return in light of the foregoing petitioner fails to meet her burden_of_proof to show that she did not know and did not have reason to know there was a substantial_understatement of tax as a result of the erroneous schedule c deduction b omitted income items mrs meyer knew or should have known of the income- producing transaction her spouse failed to report on their joint return based on petitioner's improved family lifestyle and her involvement in the financial affairs of her family as well as her husband's companies see supra pp where personal living_expenses to sustain petitioner's lavish lifestyle and deposits to her accounts during greatly exceeded the adjusted_gross_income of dollar_figure reported on the return a reasonably prudent taxpayer in mrs meyer's position should have known of the substantial_understatement of income see 72_tc_356 petitioner herself deposited checks and paid expenses in amounts exceeding her reported adjusted_gross_income for the tax_year at issue see 3_f3d_1342 9th cir revg tcmemo_1991_361 based upon the foregoing mrs meyer should have known of the income-producing transaction the putative culpable spouse failed to report on their joint_return thus giving rise to the substantial_understatement issue whether it is inequitable to hold petitioner liable for the substantial_understatement of tax the court finds it not inequitable to hold mrs meyer liable for the substantial_understatement of tax a taxpayer claiming innocent spouse relief must demonstrate that given all of the facts and circumstances it would contravene equitable notions to hold the petitioner liable for the substantial_understatement attributable to the putative culpable spouse sec_6013 in determining whether it is inequitable to hold a spouse jointly liable we have in the past considered the following factors whether the petitioner has enjoyed a significant benefit as a result of the substantial_understatement of tax 93_tc_672 whether the petitioner has been deserted by divorced or separated from the putative culpable spouse sec_1 b income_tax regs and all other relevant facts and circumstances sec_6013 the statute no longer requires consideration of whether the innocent spouse received a significant benefit although it remains an important factor hayman v commissioner f 2d pincite estate of krock v commissioner supra pincite sec_1 b income_tax regs normal support as measured by the circumstances of the parties is not considered a significant benefit for purposes of determining whether denial of innocent spouse relief would be inequitable under sec_6013 flynn v commissioner t c pincite purcell v commissioner t c pincite however a significant benefit may be found where the omitted income is used not merely to pay a few household expenses but to maintain a married couple's unusual lifestyle estate of krock v commissioner supra pincite tax savings such as those deriving from the omission_of_income and the erroneous schedule c deduction constitute a significant benefit as well bokum v commissioner t c pincite the amount of the understatement in the instant case provided funding for unusual expenditures and asset acquisitions for the benefit of petitioner beyond whatever might have been normal support see supra pp in sum petitioner's lifestyle improved significantly as a result in part of the constructive_dividend income and disallowed schedule c expenses sanders v united_states f 2d pincite even if the court were to credit mrs meyer's self-serving testimony that the mansion was a monster and that she derived no pleasure from her opulent surroundings acquiring savings and other assets may also constitute a significant benefit precluding the application of innocent spouse relief 9_f3d_290 3d cir affg tcmemo_1992_580 estate of krock v commissioner supra pincite evidence of a significant benefit includes transfers of property including unusual or lavish support or gifts in years after the one at issue estate of krock v commissioner supra pincite mrs meyer received large sums of money from several corporations owned by her husband both during and after the year at issue see supra pp moreover petitioner deposited into her own account monthly rental income she received from a tenant living at the muttontown estate although mrs meyer claimed to drive only a mercury stationwagon she had five automobiles registered in her name including a lincoln and two lexuses in the years following under these circumstances the court determines a significant benefit inured to petitioner as a result of the understatement_of_tax and income see eg levitt v commissioner tcmemo_1995_464 tabbi v commissioner tcmemo_1995_463 stiteler v commissioner tcmemo_1995_279 pettinato v commissioner tcmemo_1995_85 another factor to consider is whether the spouse seeking relief has been deserted by or divorced or separated from the alleged culpable spouse sec_1 b income_tax regs however relief is not limited to spouses whose marriages have ended mysse v commissioner t c pincite mrs meyer's separation from her husband is only one factor to be considered in evaluating the issue of inequity id we do not find it decisive mr meyer although jailed has not disappeared and left mrs meyer to 'face the music' alone and she has not been deserted in the sense foreseen by the legislators who enacted the innocent spouse defense hayman v commissioner f 2d pincite in fact he testified on her behalf and has himself acceded to the deficiencies asserted by respondent finally whether the failure to report correctly tax_liability stems from evasiveness or deceit on the part of the guilty spouse is also relevant since mrs meyer has not shown that the substantial_understatement of tax and income arose from any dishonesty or concealment on her husband's part it is not inequitable to hold them both jointly liable hayman v commissioner f 2d pincite mccoy v commissioner t c pincite prince v commissioner tcmemo_1995_368 for the foregoing reasons we hold that petitioner rosemarie meyer is not an innocent spouse within the meaning of sec_6013 as to the deficiency additions and penalties in income_tax for the relevant year attributable to the grossly_erroneous_items of both petitioner and her husband decision will be entered for respondent
